                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                                    )
                                                             )
        Plaintiff,                                           )
                                                             )
v.                                                           )     Case No. 16-00003-01-CR-W-SRB
                                                             )
RONALD L. BELL,                                              )
                                                             )
        Defendant.                                           )

                                                   ORDER

        Before the Court is Defendant Ronald L. Bell’s Amended Motion for Compassionate

Release. (Doc. #84.) For the reasons stated below, the motion is GRANTED.

     I. BACKGROUND

        On December 21, 2016, Defendant pleaded guilty to possession with intent to distribute

28 grams or more of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and

possession of firearms in furtherance of a drug trafficking crime in violation of 18 U.S.C. §

924(c)(1)(A) and (c)(1)(A)(i). On July 12, 2017, the Court sentenced Defendant to 60 months

imprisonment on each count with the terms to run consecutively for a total term of 120 months,

followed by five years of supervised release. (Doc. #46.) Defendant is incarcerated at the

United States Medical Center for Federal Prisoners in Springfield, Missouri (“MCFP

Springfield”), and he has a projected release date release date of August 6, 2024.1

        The Warden of MCFP Springfield denied Defendant’s Request for Reduction in Sentence

on August 21, 2020, and denied Defendant’s administrative remedy appeal on September 24,

2020. (Doc. #77, p. 13.) On November 2, 2020, Defendant filed a pro se Notice of Emergency


1
 See Fed. Bureau of Prisons, Find an Inmate, available at https://www.bop.gov/inmateloc/ (last visited December
21, 2020).



           Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 1 of 7
Motion for 3852(c)(1)(A) Compassionate Release, asking for home confinement because his

medical conditions put him at an increased risk of severe illness from COVID-19. (Doc. #77.)

On December 3, 2020, the Federal Public Defender filed an Amended Motion for Compassionate

Relief on Defendant’s behalf. (Doc. #84.) The Government opposes the motion on the grounds

that Defendant poses a danger to the community.

   II. LEGAL STANDARD

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, a defendant with extraordinary and compelling reasons may be

entitled to compassionate release under 18 U.S.C. § 3582(c). The First Step Act of 2018

modified compassionate release under 18 U.S.C. § 3582 to state:

       [T]he court, upon motion of the Director of the Bureau of Prisons or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that – (i) extraordinary and compelling reasons warrant such
       a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30
       years in prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons that the
       defendant is not a danger to the safety of any other person or the community, as
       provided under section 3142(g); and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

§ 3582(c)(1)(A). The movant bears the burden of proving he has satisfied the procedural

prerequisites for judicial review and that extraordinary and compelling reasons justify a sentence

reduction. United States v. Dickerson, No. 1:10-CR-17-HEA, 2020 WL 2841523, at *1 (E.D.

Mo. June 1, 2020). The Government concedes that Defendant exhausted his administrative

remedies.

                                                 2

            Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 2 of 7
       III. DISCUSSION

           A. Extraordinary and Compelling Reasons

           Defendant argues, and the Government concedes, that his medical conditions constitute

extraordinary and compelling reasons warranting his release. Defendant suffers from several

medical conditions including hypertension, Type 2 Diabetes, acute asthma, and obesity (Doc.

#84, pp.1, 7.) These medical conditions are recognized by the Centers for Disease Control and

Prevention (“CDC”) as underlying medical conditions that increase one’s risk of severe illness or

death from COVID-19.2 The Court thus finds that Defendant has satisfied his burden of showing

extraordinary and compelling reasons warrant his release.

           B. Section 3553(a) Factors

           Upon review of the record and the factual circumstances of this case, the Court finds that

the sentencing factors in 18 U.S.C. § 3553(a) support a sentence modification.3 The Government




2
 See Ctrs. for Disease Control & Prevention, People With Certain Medical Conditions, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
visited Dec. 22, 2020).
3
    The § 3553(a) factors include:

           (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;
           (2) the need for the sentence imposed—
                     (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                     provide just punishment for the offense;
                     (B) to afford adequate deterrence to criminal conduct;
                     (C) to protect the public from further crimes of the defendant; and
                     (D) to provide the defendant with needed educational or vocational training, medical
                     care, or other correctional treatment in the most effective manner;
           (3) the kinds of sentences available;
           (4) the kinds of sentence and the sentencing range established for—
                     (A) the applicable category of offense committed by the applicable category of defendant
                     as set forth in the guidelines [issued by the Sentencing Commission ...;]
           (5) any pertinent policy statement [issued by the Sentencing Commission ...;]
           (6) the need to avoid unwarranted sentence disparities among defendants with similar records who
           have been found guilty of similar conduct; and
           (7) the need to provide restitution to any victims of the offense.


                                                           3

              Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 3 of 7
addresses the § 3553(a) sentencing factors by arguing Defendant “has failed to demonstrate that

the § 3142 factors (which are basically the same as the 18 U.S.C. § 3553(a) factors weighed by

the Court at sentencing) support his release into the community.” (Doc. #85, p. 4.) Specifically,

the Government argues Defendant’s participation in drug trafficking and firearms offenses

distinguishes this case from others where compassionate release has been granted, which largely

involve non-violent defendants. Defendant argues the goal of just punishment is outweighed by

his potential exposure to a life-threatening illness that may result in his death while incarcerated.

       After considering the record and arguments made by both parties, the Court finds the

applicable § 3553(a) factors support a reduction of Defendant’s sentence. While incarcerated,

Defendant has maintained employment, committed no acts of violence, and completed numerous

education courses. (Doc. # 77, p. 19.) Defendant’s commitment to rehabilitation and medical

conditions outweigh any marginal benefit he would receive from finishing his sentence in prison.

Furthermore, the severe risk of death given Defendant’s medical conditions supports a sentence

modification. While the Court acknowledges the serious nature of Defendant’s underlying

offenses, the Court’s determination here is consistent with other district court orders granting

compassionate release to similarly situated defendants. See, e.g., Loyd v. United States, No. 15-

20394-1, 2020 WL 2572275, at *5 (E.D. Mich. May 21, 2020) (granting compassionate release

to defendant who served less than four years of a ten-year sentence for conspiracy to possess

with intent to distribute controlled substances) (“[Defendant’s] crimes are serious, but the quality

of his time in prison has shown tremendous growth in his ability to positively impact his family

and community. Finally, [Defendant’s] growth and medical condition outweigh any marginal

benefit he would receive from finishing his sentence in prison.”); United States v. Brown, 457 F.

Supp. 3d 691, 704 (S.D. Iowa 2020) (granting compassionate release to defendant who served



                                                  4

          Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 4 of 7
less than fifteen years of a forty-two-year sentence for conspiracy to distribute

methamphetamine, methamphetamine possession with intent to distribute, and two counts of

possessing a firearm in furtherance of a drug-trafficking crime) (“[G]iven Defendant’s spotless

prison disciplinary record, incarceration is unnecessary ‘to protect the public from further crimes

of the defendant.’ § 3553(a)(2)(C). Meanwhile, given Defendant’s exhaustive use of prison

programming, the only thing left ‘to provide the defendant with needed educational or vocational

training’ is to pursue an actual vocation. § 3553(a)(2)(D).”)

           C. Section 3142(g) Factors

           On balance, the Court finds Defendant no longer poses a danger to the community

pursuant to 18 U.S.C. § 3142(g).4 After considering the nature and circumstances of his offense,

his history and characteristics, and the nature and seriousness of the danger to the community,

the Court finds these factors weigh in favor of a reduction of Defendant’s sentence. While the

Government highlights the serious nature and circumstances of the charged offenses and

Defendant’s past conduct, this argument does not respond to Defendant’s clear record of

rehabilitation. During Defendant’s time in prison, he maintained an institutional work




4
    The § 3142(g) factors include:

           (1) the nature and circumstances of the offense charged, including whether the offense is a crime of
           violence, a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or a
           controlled substance, firearm, explosive, or destructive device;
           (2) the weight of the evidence against the person;
           (3) the history and characteristics of the person, including--
                     (A) the person’s character, physical and mental condition, family ties, employment, financial
                     resources, length of residence in the community, community ties, past conduct, history relating to
                     drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings;
                     and
                     (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or
                     on other release pending trial, sentencing, appeal, or completion of sentence for an offense under
                     Federal, State, or local law; and
           (4) the nature and seriousness of the danger to any person or the community that would be posed by the
           person’s release.


                                                             5

              Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 5 of 7
assignment, completed release preparation programming, and finished thirty-four Adult

Continuing Education courses totaling 210 hours. (Doc. # 77, p. 19.)

        Defendant has no history of violent disciplinary actions while incarcerated. Considering

Defendant’s age (55), his chance of recidivism upon release is low.5 Given his experience

working in various trades over forty years, Defendant is confident he will find employment upon

release. Defendant’s family members have developed a re-entry plan to support him by helping

with housing, transportation, financial support, and assistance with finding health care. While

Defendant’s crimes were serious, his potential danger to the community is mitigated by his

record of rehabilitation and family support upon release. Furthermore, Defendant is subjected to

a five-year term of supervised release upon his release from imprisonment, ensuring he will

continue to be adequately monitored. For these reasons, Defendant’s release does not pose a

danger to the community and the § 3142(g) factors weigh in favor of reducing his sentence.

        In sum, given Defendant’s high risk of serious illness or death should he contract

COVID-19, the Court finds he has established extraordinary and compelling reasons warrant his

release. The Court also finds the applicable § 3553(a) sentencing factors support a reduction of

Defendant’s sentence and that Defendant no longer poses a danger to the community. Thus,

Defendant’s motion for compassionate release is granted.

    IV. CONCLUSION

        Accordingly, it is ORDERED that Defendant Ronald L. Bell’s Amended Motion for

Compassionate Release (Doc. #84) is GRANTED. Defendant’s term of imprisonment is reduced

to time served. Defendant’s pro se motion for compassionate release (Doc. # 77) is DENIED as



5
  See generally U. S. Sentencing Comm’n, The Effects of Aging on Recidivism Among Federal Offenders (2017),
available at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20171207_Recidivism-Age.pdf (last visited December 22, 2020).

                                                      6

           Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 6 of 7
moot. The Court will enter an amended judgment separately to reflect Defendant’s amended

sentence.

        It is FURTHER ORDERED that upon his release from BOP custody, Defendant will

begin his five-year term of supervised release as set forth in the July 12, 2017, Judgment. (Doc.

#46.)

        It is FURTHER ORDERED Defendant’s release from BOP custody shall be subject to

the following additional special condition:

        (1) Allow the BOP 14 days to place Defendant within isolation to ensure that he does not

             become infected with COVID-19 before release.

        It is FURTHER ORDERED that the United States Probation Office shall take all

appropriate steps to communicate and facilitate Defendant release.

        IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT
DATE: December 23, 2020




                                                7

            Case 4:16-cr-00003-SRB Document 86 Filed 12/23/20 Page 7 of 7
